DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2010/0182761) in view of Mitsubishi Electric Corp (JP 11-251614A - cited on 2/12/21 IDS - see attached machine translation) and further in view of Bergmann et al. (US 7,002,813).
	Regarding claim 1, Suzuki discloses a solar panel module comprising: a solar cell panel (1 in Fig. 3); a wiring enclosure electrically connected to the solar cell panel ([0001]) and mounted on a back surface of the solar cell panel ([0046] L5-6), and including a first case portion accommodating a circuit portion therein (terminal box 100), a second case portion to seal an inner space of the first case portion (the filler is the second case portion which seals an inner space of the first case portion - [0053] L1-4), and a through hole being formed on the first case portion ([0051] L1); and an adhesive member disposed between a back surface of the first case portion and the back surface of the solar cell panel to attach the wiring enclosure to the solar cell panel ([0046] L5-6), wherein the adhesive member comprises a first adhesive region having an open end (the adhesive member disclosed necessarily has an open end), wherein a front surface 
	Suzuki does not explicitly disclose a second adhesive region having a closed space surrounding the through hole.
	Mitsubishi discloses a solar cell panel with a terminal box, and further discloses an adhesive region having a closed space surrounding a through hole (20 surrounding 8 in Fig. 2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include adhesive, as disclosed by Mitsubishi, surrounding the through hole of Suzuki, in order to protect the interior of the terminal box from external environmental elements.
	The second adhesive region of modified Suzuki is spaced apart from the first adhesive region because the first adhesive region is on the back surface while the second adhesive region is located around the through hole on a side surface of 100 in Suzuki.
	Modified Suzuki discloses the first adhesive region is disposed between an edge area of the back surface of the first case portion and the second adhesive region (the first adhesive region on the back surface of the first case portion, is between the edge of the back surface of the first case portion on the opposite side of the side surface which contains the second adhesive region).
	While modified Suzuki does disclose an adhesive member between the solar cell panel and the wiring enclosure (Suzuki - [0046] L5-6), modified Suzuki does not explicitly disclose an air gap opened to an outside is provided between the solar cell panel and the wiring enclosure by the adhesive member.
	Bergmann discloses a solar panel module and further discloses adhesive regions having an open end to form an air gap between the wiring enclosure and the solar cell panel; and wherein the air gap opened to an outside is provided between the solar cell panel and the wiring enclosure by the adhesive member and has an amount of spacing corresponding to a thickness of the adhesive member (9 in Fig. 3; note: the limitation "to an outside" does not require the air gap opened to environment surrounding the module; the gap disclosed provides an air gap between the wiring enclosure and the back surface of the solar cell panel as shown in Fig. 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the adhesive member of Suzuki in the manner disclosed by Bergmann, because the use of an adhesive member which allows for an air gap between a wiring enclosure and a solar cell panel amounts to the use of a known configuration/component in the art for its intended purpose to achieve an expected result.  One of ordinary skill would have a reasonable expectation of success when forming the adhesive member of Suzuki in the manner disclosed based on the teaching of Bergmann (9 in Fig. 3).
	Modified Suzuki discloses the adhesive member forms an air gap between the solar cell panel and the wiring enclosure, and has an amount of spacing corresponding to a thickness of the adhesive member (the adhesive member of modified Suzuki necessarily forms an air gap which has an amount of spacing which corresponds to the thickness of the adhesive member).
	Modified Suzuki discloses the adhesive member comprises a plurality of adhesive members spaced apart from each other (Bergmann - 9 in Fig. 3), wherein an air flow path including at least two air entrances through which air flows in or out between the solar cell panel and the wiring enclosure is formed by the plurality of adhesive members (the plurality of adhesive members disclosed allow for air to flow between the solar cell panel and the wiring enclosure), and wherein the adhesive member is arranged such that the air flow path passes through at least a portion where the circuit portion is positioned (the adhesive members on the back surface of 100 in modified Suzuki is arranged such that the air flow path passes through at least a portion where the circuit portion is positioned).
	It is noted that the spaces surrounding the adhesive areas of modified Suzuki (9 in Fig. 3 of Bergmann) allow the air flow path claimed.  It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 5, modified Suzuki discloses all the claim limitations as set forth above.
	While modified Suzuki does depict a width and thickness of the adhesive member (Bergmann - 9 in Fig. 3), modified Suzuki does not explicitly disclose a width of the adhesive member is larger than the thickness of the adhesive member.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the adhesive member of Bergmann such that the width is larger than the thickness because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
	Regarding claims 6 and 7, modified Suzuki discloses all the claim limitations as set forth above.  Modified Suzuki further discloses at least one of the plurality of adhesive members is positioned at one side of the wiring enclosure and at least another one of the plurality of adhesive members is positioned at the other side of the wiring enclosure (Bergmann - 9 in Figure 3 is positioned at the sides of the wiring enclosure). With regard to the limitation "in a vertical direction of the solar cell module", the limitation is dependent on the spatial orientation of the device.
	Regarding claim 13, modified Suzuki discloses all the claim limitations as set forth above. Modified Suzuki further discloses the through hole is formed in a middle of the first case portion (Suzuki - [0051] L1). It is noted that if the location disclosed in Suzuki is not considered a middle of the first case portion, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to place the through hole in a middle of the first case portion because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
Claims 2, 4, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2010/0182761) in view of Mitsubishi Electric Corp (JP 11-251614A - cited on 2/12/21 IDS - see attached machine translation) further in view of Bergmann et al. (US 7,002,813) as applied to claim 1 above, and further in view of Yan et al. (US 2013/0092216).
	Regarding claim 2, modified Suzuki discloses all the claim limitations as set forth above. 
	Modified Suzuki does not explicitly disclose the adhesive member includes a curve or a loop between the wiring enclosure and the solar cell panel.
	Yan discloses the adhesive member includes a curve or a loop between the wiring enclosure and the solar cell panel (Yan - [0023] L8 discloses adhesive on the top surface and surrounding an outline of the housing).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the adhesive member of modified Suzuki such that it includes a curve or loop, as disclosed by Yan, because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 4, modified Suzuki discloses all the claim limitations as set forth above.
	While modified Suzuki does not explicitly disclose a minimum width of the air flow path formed by the plurality of adhesive members is larger than a thickness of the adhesive member.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the gaps disclosed by modified Suzuki such that the width of the gaps between the panel and the enclosure is larger than the thickness of the adhesive member because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
	Additionally, the spacing between adhesive areas is a matter of design choice, and a balance between material cost and strength of adhesion (as evidenced in paragraphs [0028] and [0046] in Yan) between the wiring enclosure and the solar cell panel.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the spacing between adhesive areas to minimize cost and maximize strength of adhesion, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  Further, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Regarding claim 8, modified Suzuki discloses all the claim limitations as set forth above. 
	Modified Suzuki does not explicitly disclose the first adhesive region has a curve and the second adhesive region spaced apart from the first adhesive region has a loop in a plan view.
	Yan discloses the adhesive member includes a curve or a loop between the wiring enclosure and the solar cell panel (Yan - [0023] L8 discloses adhesive on the top surface and surrounding an outline of the housing).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the adhesive member of modified Suzuki such that it includes a curve or loop, as disclosed by Yan, because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	While modified Suzuki does disclose the second adhesive region spaced apart from the first adhesive region as set forth in the rejection of claim 1 above, modified Suzuki does not explicitly disclose the second adhesive region spaced apart from the first adhesive region has a loop in a plan view.
	Mitsubishi discloses an output wire (8) connecting the solar panel to the terminal box, and adhesive (20) surrounding the output wire (shown in Fig. 2).
	It would have been obvious to one of ordinary skill in the art to include the electrical connection between the solar panel module and the wiring enclosure of modified Suzuki in the location disclosed in Mitsubishi because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Additionally, selecting one of known designs for the location of a wiring opening would have been considered obvious to one of ordinary skill in the art at the time of the invention and because said location of the wiring opening in a terminal box of Mitsubishi would operate equally well as the one disclosed in modified Suzuki.
	Regarding claim 9, modified Suzuki discloses all the claim limitations as set forth above. Modified Suzuki further discloses the first adhesive region is positioned adjacent to a corner of the wiring enclosure and has a bent shape corresponding to a shape of the corner (Yan - [0023] L8 discloses adhesive on the top surface and surrounding an outline of the housing).
	Regarding claim 10, modified Suzuki discloses all the claim limitations as set forth above. Modified Suzuki further discloses an end of the first adhesive region is formed of a curved portion (Yan - [0023] L8 discloses adhesive on the top surface and surrounding an outline of the housing; note: any side of the first adhesive region satisfies the limitation "an end").
	Regarding claim 12, modified Suzuki discloses all the claim limitations as set forth above. Modified Suzuki further discloses the through hole is positioned at one side of the wiring enclosure (Mitsubishi - 8 in Fig. 2), and wherein the adhesive member is disposed such that the air flow path passes through at least the other side of the wiring enclosure opposite to the one side of the wiring enclosure (spaces surrounding the adhesive areas of modified Suzuki (9 in Fig. 3 of Bergmann) allow the air flow path claimed).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2010/0182761) in view of Mitsubishi Electric Corp (JP 11-251614A - cited on 2/12/21 IDS - see attached machine translation) further in view of Bergmann et al. (US 7,002,813) as applied to claim 1 above, in view of Van Straten (US 2015/0021310).
Regarding claim 14, modified Suzuki discloses all the claim limitations as set forth above.  
Modified Suzuki does not explicitly disclose the solar cell module comprises a frame, and wherein the wiring enclosure comprises a fastened part fixed to the frame.
	Van Straten discloses a solar cell module and further discloses a frame for fixing an outer peripheral portion of the solar cell panel (26 in Figure 5), and wherein the wiring enclosure comprises a fastened part fixed to the frame ([0032] L11-13).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a frame and a fastened part fixed to the frame, as disclosed by Van Straten, in the device of modified Suzuki, because the configuration is known in the art and one of ordinary skill would have a reasonable expectation of success when including a frame and fastened part fixed to the frame in the apparatus of modified Suzuki based on the disclosure of Van Straten.
	The limitation "for fixing an outer peripheral portion of the solar cell panel" is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 15, modified Suzuki discloses all the claim limitations as set forth above.  Modified Suzuki further discloses the frame and the fastened part are fixed to each other by a fastening member (Van Straten - [0032] L11-13).
	Regarding claim 16, modified Suzuki discloses all the claim limitations as set forth above.  Modified Suzuki further discloses a thickness of the wiring enclosure is smaller than a height of an extension portion of the frame (Van Straten – side portions of 26 in relation to the thickness of 86 in Figure 5; note: any portion of 26 in Fig.5 of Van Straten meets the limitation “a height of an extension portion of the frame”).
	Regarding claim 17, modified Suzuki discloses all the claim limitations as set forth above.  Modified Suzuki further discloses the fastened part is positioned at one side of the wiring enclosure and further discloses the adhesive member is positioned at least at the other side of the wiring enclosure opposite to the one side of the wiring enclosure (9 in Fig. 3 of Bergmann disclose adhesive areas on either side; note:  the term "side" does not specify a boundary at which one side begins and another side ends).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2010/0182761) in view of Mitsubishi Electric Corp (JP 11-251614A - cited on 2/12/21 IDS - see attached machine translation) further in view of Bergmann et al. (US 7,002,813) as applied to claim 1 above, in view of Ohmori et al. (US 2013/0178083).
	Regarding claim 19, modified Suzuki discloses all the claim limitations as set forth above. 
	Modified Suzuki does not explicitly disclose the adhesive member formed of a silicone resin based sealant.
	Ohmori discloses a solar cell module and further discloses the use of a silicone-resin-based sealant as an adhesive agent to fix a terminal box to a back face of a solar cell module ([0128]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the adhesive member of modified Suzuki of a silicone resin based sealant, as disclosed by Ohmori, because the use of a silicone resin based sealant to attach an enclosure to a solar cell panel amounts to the use of a known material in the art for its intended purpose to achieve an expected result.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2010/0182761) in view of Mitsubishi Electric Corp (JP 11-251614A - cited on 2/12/21 IDS - see attached machine translation) further in view of Bergmann et al. (US 7,002,813) as applied to claim 1 above, in view of Khouri et al. (US 2008/0314434).
	Regarding claim 20, modified Suzuki discloses all the claim limitations as set forth above.
	Modified Suzuki does not explicitly disclose a thickness of the adhesive member or a thickness of the air gap is about 0.1 mm to 10 mm.
	Khouri discloses the use of a 3 mil bonding layer thickness for the bottom of a photovoltaic module ([0031]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the adhesive member of modified Suzuki with the bonding layer thickness disclosed by Khouri because the bonding layer thickness is a known dimension in the art for photovoltaic module bonding layers, and one of ordinary skill would have a reasonable expectation of success when forming the adhesive member of modified Suzuki with the thickness disclosed based on the teaching of Khouri.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

	Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-10, 12-17, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Consideration of the IDS filed 02/12/2021 resulted in the Mitsubishi reference addressed with regard to the claim limitations as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAMIR AYAD/Primary Examiner, Art Unit 1726